Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-24 are pending.  Claims 1-21 are allowable.  Claims 22-24 are rejected.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shanbhag (US 2018/0341533) and further in view of Hasegawa (2021/0165834).      
Regarding claim 22, Shanbhag discloses searching, by a computing device, a repository associated with a user identifier to identify at least one first result that corresponds to a received user input from a virtual assistant interface on a client system associated with the user identifier;
Shanbhag [0086] FIG. 6 illustrates a use-case scenario of solving a problem in which the problem is known but a solution to the problem is unknown as illustrated in P2 of FIG. 3 according to an embodiment. For example, a user needs to find the solution to the problem which may be, for example, to identify a person in an image. The problem may be input by the combination of a voice input and a touch input, such as touching a face of a person in the image and speaking “who is this person?” to an electronic device such as a smartphone. Thus, the event to be performed is to identify the person in the image. In order to identify the person, a plurality of tasks may be performed. In an embodiment, the tasks may be: determining the person using a virtual assistant 601 such as, for example, Siri, Google Assistant, Alexa, Bixby, Cortana, etc., searching emails 603 (the user may have the contact of the person from which information about the person may be obtained), searching gallery 605 for an image or multimedia application which may include images and videos in which the person may be tagged, and searching social media which may include profile of the person, images and videos in which the person may be tagged, etc. The embodiments include generating a workflow, which comprises workflow nodes. Each workflow node represents a task, which may be performed by an application in order to perform the task. When the user selects the workflow nodes, the respective tasks are triggered. When the respective tasks are completed, the user is able to achieve the objective of identifying the person in the image.	 
creating, by the computing device, a search network comprising one or more repositories unassociated with the user identifier based on interactions performed via the virtual assistant interface;
Shanbhag [0086]  searching gallery 605 for an image or multimedia application which may include images and videos in which the person may be tagged, and searching social media which may include profile of the person, images and videos in which the person may be tagged, etc. The embodiments include generating a workflow, which comprises workflow nodes. Each workflow node represents a task, which may be performed by an application in order to perform the task. When the user selects the workflow nodes, the respective tasks are triggered. When the respective tasks are completed, the user is able to achieve the objective of identifying the person in the image.

identifying, by the computing device, from the search network one or more additional results that correspond to the received user input; 
Shanbhag discloses the elements of the claimed invention as noted but does ot disclose above limitation.  However, Hasegawa discloses:
Hasegawa [0041] At operation 310, the sort manager 108 can display the sorted archived search results. In the threshold example, a first web page generated in response to a keyword search can display the first n search results, which can be sorted based on a ranking, for example. In addition, subsequent search results beyond the n threshold are displayed, sorted based on the estimated access time. In some embodiments, the threshold can be based on the ranking. For example, a threshold of 90% can mean that search results with a 90% ranking or higher are sorted by ranking. Thereafter, search results with a ranking below 90% can be sorted based on the estimated access time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shanbhag to obtain above limitation based on the teachings of Hasegawa for the purpose of obtaining additional and subsequent search results.   
outputting, by the computing device, the at least one first result 
Shanbhag [0086] When the respective tasks are completed, the user is able to achieve the objective of identifying the person in the image.

and the one or more additional results 
Shanbhag [0016] For example, a user can request a search across a tape library by entering keywords into the web browser interface of a search engine. The search engine can execute the search against the index. The search engine can use the keyword(s) against the index and retrieve data metadata and the like for multiple elements of indexed data stored on the tapes. Accordingly, the search engine can display a search result. The search result can include the data metadata, snippet, and the like in a list on the web browser interface.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shanbhag and further in view of Hasegawa.
Regarding claim 23. Shanbhag discloses:      
a processor 
Shanbhag [0069]
a memory coupled to the processor which is configured to be capable of executing programmed instructions comprising and stored in the memory to: 
Shanbhag [0026] and [0054] 
search a repository associated with a user identifier to identify at least one first result that corresponds to a received user input from a virtual assistant interface on a client system associated with the user identifier; 
	Shanbhag [0086] FIG. 6 illustrates a use-case scenario of solving a problem in which the problem is known but a solution to the problem is unknown as illustrated in P2 of FIG. 3 according to an embodiment. For example, a user needs to find the solution to the problem which may be, for example, to identify a person in an image. The problem may be input by the combination of a voice input and a touch input, such as touching a face of a person in the image and speaking “who is this person?” to an electronic device such as a smartphone. Thus, the event to be performed is to identify the person in the image. In order to identify the person, a plurality of tasks may be performed. In an embodiment, the tasks may be: determining the person using a virtual assistant 601 such as, for example, Siri, Google Assistant, Alexa, Bixby, Cortana, etc., searching emails 603 (the user may have the contact of the person from which information about the person may be obtained), searching gallery 605 for an image or multimedia application which may include images and videos in which the person may be tagged, and searching social media which may include profile of the person, images and videos in which the person may be tagged, etc. The embodiments include generating a workflow, which comprises workflow nodes. Each workflow node represents a task, which may be performed by an application in order to perform the task. When the user selects the workflow nodes, the respective tasks are triggered. When the respective tasks are completed, the user is able to achieve the objective of identifying the person in the image.	

create a search network comprising one or more repositories unassociated with the user identifier based on interactions performed via the virtual assistant interface; 
Shanbhag [0086]  searching gallery 605 for an image or multimedia application which may include images and videos in which the person may be tagged, and searching social media which may include profile of the person, images and videos in which the person may be tagged, etc. The embodiments include generating a workflow, which comprises workflow nodes. Each workflow node represents a task, which may be performed by an application in order to perform the task. When the user selects the workflow nodes, the respective tasks are triggered. When the respective tasks are completed, the user is able to achieve the objective of identifying the person in the image.

identify from the search network one or more additional results that correspond to the received user input;
Shanbhag discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Hasegawa discloses:
Hasegawa [0041] At operation 310, the sort manager 108 can display the sorted archived search results. In the threshold example, a first web page generated in response to a keyword search can display the first n search results, which can be sorted based on a ranking, for example. In addition, subsequent search results beyond the n threshold are displayed, sorted based on the estimated access time. In some embodiments, the threshold can be based on the ranking. For example, a threshold of 90% can mean that search results with a 90% ranking or higher are sorted by ranking. Thereafter, search results with a ranking below 90% can be sorted based on the estimated access time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shanbhag to obtain above limitation based on the teachings of Hasegawa for the purpose of obtaining additional and subsequent search results.   
output the at least first result 
Shanbhag [0086] When the respective tasks are completed, the user is able to achieve the objective of identifying the person in the image.
	and the one or more additional results.
Shanbhag [0016] For example, a user can request a search across a tape library by entering keywords into the web browser interface of a search engine. The search engine can execute the search against the index. The search engine can use the keyword(s) against the index and retrieve data metadata and the like for multiple elements of indexed data stored on the tapes. Accordingly, the search engine can display a search result. The search result can include the data metadata, snippet, and the like in a list on the web browser interface.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shanbhag and further in view of Hasegawa.
Regarding claim 24, Shanbhag discloses: 
searching a repository associated with a user identifier to identify at least one first result that corresponds to a received user input from a virtual assistant interface on a client system associated with the user identifier;
Shanbhag [0086] FIG. 6 illustrates a use-case scenario of solving a problem in which the problem is known but a solution to the problem is unknown as illustrated in P2 of FIG. 3 according to an embodiment. For example, a user needs to find the solution to the problem which may be, for example, to identify a person in an image. The problem may be input by the combination of a voice input and a touch input, such as touching a face of a person in the image and speaking “who is this person?” to an electronic device such as a smartphone. Thus, the event to be performed is to identify the person in the image. In order to identify the person, a plurality of tasks may be performed. In an embodiment, the tasks may be: determining the person using a virtual assistant 601 such as, for example, Siri, Google Assistant, Alexa, Bixby, Cortana, etc., searching emails 603 (the user may have the contact of the person from which information about the person may be obtained), searching gallery 605 for an image or multimedia application which may include images and videos in which the person may be tagged, and searching social media which may include profile of the person, images and videos in which the person may be tagged, etc. The embodiments include generating a workflow, which comprises workflow nodes. Each workflow node represents a task, which may be performed by an application in order to perform the task. When the user selects the workflow nodes, the respective tasks are triggered. When the respective tasks are completed, the user is able to achieve the objective of identifying the person in the image.	

creating a search network comprising one or more repositories unassociated with the user identifier based on interactions performed via the virtual assistant interface;
Shanbhag [0086]  searching gallery 605 for an image or multimedia application which may include images and videos in which the person may be tagged, and searching social media which may include profile of the person, images and videos in which the person may be tagged, etc. The embodiments include generating a workflow, which comprises workflow nodes. Each workflow node represents a task, which may be performed by an application in order to perform the task. When the user selects the workflow nodes, the respective tasks are triggered. When the respective tasks are completed, the user is able to achieve the objective of identifying the person in the image.

identifying from the search network one or more additional results that correspond to the received user input; and
Shanbhag discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Hasegawa discloses:
Hasegawa [0041] At operation 310, the sort manager 108 can display the sorted archived search results. In the threshold example, a first web page generated in response to a keyword search can display the first n search results, which can be sorted based on a ranking, for example. In addition, subsequent search results beyond the n threshold are displayed, sorted based on the estimated access time. In some embodiments, the threshold can be based on the ranking. For example, a threshold of 90% can mean that search results with a 90% ranking or higher are sorted by ranking. Thereafter, search results with a ranking below 90% can be sorted based on the estimated access time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shanbhag to obtain above limitation based on the teachings of Hasegawa for the purpose of obtaining additional and subsequent search results.   

outputting the at least one first result
Shanbhag [0086] When the respective tasks are completed, the user is able to achieve the objective of identifying the person in the image.

and the one or more additional results 
Shanbhag [0016] For example, a user can request a search across a tape library by entering keywords into the web browser interface of a search engine. The search engine can execute the search against the index. The search engine can use the keyword(s) against the index and retrieve data metadata and the like for multiple elements of indexed data stored on the tapes. Accordingly, the search engine can display a search result. The search result can include the data metadata, snippet, and the like in a list on the web browser interface.

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161